 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     MARIA CORREA, et al.,
11                                                      Case No.: 2:16-cv-01852-JAD-NJK
            Plaintiff(s),
12                                                                    Order
     v.
13
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16        Pending before the Court is an order for Plaintiffs’ counsel to show cause why he should
17 not be sanctioned. Docket No. 57. No response has been filed to date. The Court hereby
18 ORDERS Plaintiffs’ counsel to respond to the order to show cause by July 3, 2019.
19        IT IS SO ORDERED.
20        Dated: June 26, 2019
21                                                           ______________________________
                                                             Nancy J. Koppe
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                 1
